DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, line 4, the term “the processing circuitry” has no antecedent basis.
Depending claims 13-20 are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11-14, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (Pub No.: 2012/0042036) in view of Song et al. (Pub No.: 2012/0002560).
Regarding claim 12, Lau et al. discloses a wireless terminal (see mobile device in fig. 1) for session analysis in a wireless communication network, the wireless terminal comprising: 
a processor (see processor 110 in fig. 1); and 
memory (see memory 122/124 in fig. 1) containing instructions executable by the processing circuitry whereby the wireless terminal is configured to: 
collect session information associated with an application of the wireless terminal, for a coverage region of the wireless communication network (Lau et al. see abstract; fig. 7, step 710; para. 0085; At process block 710, application metadata is generated for determining relevance of an application given context data describing a mobile device environment. In some examples, the metadata includes location data describing physical locations. In para. 0076, ... The application metadata can also include non-geographical conditions, such as the time of day, dates, or seasons). Thus, the obtained application metadata includes geographical conditions and/or session information (e.g., time of day, dates, or seasons) associated with a mobile device application; 
send a session report associated with performance of the collected session information to a network node (Lau et al. see fig. 7, step 720; para. 0085, 0086; In para. 0085, …The application metadata can describe the environment as a simple binary relevant/not relevant condition, or describe more complex conditions, for example, by including more discrete levels of relevance (e.g., based on distance from a point) or include logic functions based on one or more context data parameters. In para. 0086, At process block 720, the application metadata generated at process block 710 is transmitted to one or more servers.). The transmitted application metadata is associated with a more discrete level of relevance (e.g., performance); and 
receive performance information associated with a session network report for the coverage region from the network node (Lau et al. see fig. 5, step 530; para. 0071, 0072, 0079; At process block 530, application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications.). The mobile device receives the list of recommended applications based on the context data and application metadata for the coverage region from the network node. The list of application is ranked based on relevancy scores or performance.
Lau et al. discloses all of the limitations with the exception to receive performance information via a cell broadcast message.
Song et al. from the same or similar fields of endeavor discloses the feature to receive performance information via a cell broadcast message (Song et al. see para. 0014; broadcasting the stored performance information to terminals located within the area of the AP). The terminals located within the area of the AP receives performance information via a broadcast message.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau et al. and to implement with the feature as taught by Song et al. to allow terminals to receive performance information via a cell broadcast message.
The motivation would be to improve network scalability.
Claim 1 is rejected similarly to claim 12.
Regarding claims 2, 13, Lau et al. discloses the feature wherein the processing circuitry is further configured to evaluate the performance of the collected session information and provide a session report based on the evaluation (Lau et al. see para. 0085; The application metadata can describe the environment as a simple binary relevant/not relevant condition, or describe more complex conditions, for example, by including more discrete levels of relevance (e.g., based on distance from a point) or include logic functions based on one or more context data parameters.). The evaluated application metadata with more discrete level of relevance is transmitted to the server. 
Regarding claims 3, 14, Lau et al. discloses the feature wherein the performance information is associated with current network performance for the coverage region (Lau et al. see para. 0053, 0054, 0061; The application metadata can also describe other relevant data for a current mobile device environment. For example, application metadata for a mountain resort location can describe skiing-related applications as more relevant during winter months and mountain biking-related applications as more relevant during summer months.).
Regarding claims 6, 17, Lau et al. discloses the feature wherein the coverage region is a region associated with: cell, wifi, base station, antenna, and/or geographical area (Lau et al. see fig. 5, step 530; para. 0071, 0072, 0079; At process block 530, application suggestions are generated for the mobile device using the context data received from the mobile device and application metadata associated with one or more applications.). The mobile device receives the list of recommended applications based on the geographic location.
Regarding claims 11, 20, Song et al. discloses the feature wherein the performance information is associated with a time frame (Song et al. see para. 0038; In an exemplary embodiment of the present invention, extraction of the performance information of the network by measuring a round trip delay).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau et al. and to implement with the feature as taught by Song et al. to determine performance information based on round trip delay time or time frame.
The motivation would be to improve transmission efficiency.

Claims 4, 5, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (Pub No.: 2012/0042036) in view of Song et al. (Pub No.: 2012/0002560) as applied to claim 1 or 12 above, and further in view of Jain et al. (Pub No.: 2016/0373944).
Regarding claims 4, 15, Lau et al. in view of Song et al. does not explicitly disclose the feature wherein the session report is associated with a call session.
Jain et al. from the same or similar fields of endeavor discloses the feature wherein the session report is associated with a call session (Jain et al. see para. 0118; The measurement statistics captured are Minimum, Maximum and Average values during the time window of reporting the Uplink IA report. The values are reset to zero at the start of every reporting period. The service performance elements include but not limited to: (i) Session setup delay—applicable to voice call, VoIP, video call, and any application that requires a session setup.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau et al. in view of Song et al. and to implement with the feature as taught by Jain et al. to report call session report.
The motivation would be to improve call transmission reliability.
Regarding claims 5, 16, Lau et al. in view of Song discloses the feature wherein the evaluation in the wireless terminal is based on: network quality information, application specific session information, geographical location information, and/or time information of the session (Lau et al. see para. 0085; The application metadata can describe the environment as a simple binary relevant/not relevant condition, or describe more complex conditions, for example, by including more discrete levels of relevance (e.g., based on distance from a point) or include logic functions based on one or more context data parameters.). The evaluated application metadata with more discrete level of relevance is based on current location of the mobile device.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (Pub No.: 2012/0042036) in view of Song et al. (Pub No.: 2012/0002560) as applied to claim 1 above, and further in view of Sebire (Pub No.: 2013/0121241).
Regarding claim 9, Lau et al. in view of Song et al. does not explicitly disclose the feature wherein the cell broadcast message comprises a list of types of network.
Sabire from the same or similar fields of endeavor discloses the feature wherein the cell broadcast message comprises a list of types of network (Sebire see para. 0059).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Lau et al. in view of Song et al. and to implement with the feature as taught by Sebire to receive broadcast message including a list of networks.
The motivation would be to increase transmission efficiency.

Allowable Subject Matter
Claims 7, 8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18, 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fraenkel et al. (Pub No.: 2003/0065986) discloses a system for monitoring and analyzing the post-deployment performance of a web-based or other transactional server is disclosed. The monitoring system includes agent components that monitor and report various performance parameters associated with the transactional server, such as response times seen by end users, server and network times, and various server resource utilization parameters. A web-based reports server displays the data collected by the agents through a series of charts and graphs that indicate whether correlations exist between the response times and lower level parameters. A root cause analysis system applies statistical algorithms to the collected data to detect performance degradations in specific parameters, and uses predefined parameter dependency rules to correlate high level performance problems to likely sources or causes of such problems.
Fu et al. (Pub No.: 2007/0094380) discloses a computer implemented method, apparatus, and computer usable program code to display a Web site with its corresponding monitoring information. A determination is made as to whether a user at a client data processing system is permitted access monitoring information for a Web site. The Web page is retrieved to form a retrieved Web page in response to a request for a Web page from the Web site. Monitoring information is associated with the retrieved Web page from associated monitoring information if the user is permitted to access the monitoring information to form collocated content. The collocated content is sent to the user at the client data processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464